139 Ga. App. 829 (1976)
229 S.E.2d 763
WILL-ED ENTERPRISES, INC.
v.
METROPOLITAN ATLANTA RAPID TRANSIT AUTHORITY.
52625.
Court of Appeals of Georgia.
Argued September 14, 1976.
Decided September 22, 1976.
Rehearing Denied October 13, 1976.
E. Graydon Shuford, for appellant.
Henry L. Bowden, Ralph C. Jenkins, Huie, Ware, Sterne, Brown & Ide, Charles N. Pursley, Jr., for appellee.
WEBB, Judge.
Condemnee in this condemnation proceeding enumerates as the sole error the trial court's refusal to admit in evidence a contingent and unconsummated contract for the sale of the property entered into approximately two months before the date of taking. No error appears since at the time the contract was entered into the property had been renovated and was in good condition, while at the subsequent date of taking it had been vandalized and was unrentable. "Since the compensation to be paid for property condemned is to be determined by its value at the time of its actual taking, a jury can not consider the value at a time prior to the actual time of taking." City of Atlanta v. West, 123 Ga. App. 255 (1) (180 SE2d 277) (1971).
Judgment affirmed. Deen, P. J., and Quillian, J., concur.